Fourth Court of Appeals
                               San Antonio, Texas
                                     August 26, 2020

                                  No. 04-19-00740-CV

            Eduardo SANCHEZ and Alec Transport Limited Liability Company,
                                   Appellant/s

                                            v.

                              SANTANDER BANK, N.A.,
                                    Appellee/s

                From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2019CVH000777D4
                       Honorable Oscar J. Hale, Jr., Judge Presiding

                                        ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of appeal are taxed against appellants.

      It is so ORDERED on August 26, 2020.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2020.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court